Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 are currently pending.

Priority
This application is a division of U.S. Patent Application 16/468,122 filed on June 10, 2019, now US Patent Number 10,939,232 B2, which is a 371 application of International Patent Application No. PCT/EP2016/080412 filed December 9, 2016.

Information Disclosure Statement
The information disclosure statements (IDS) is submitted on 1/27/2021 and 3/29/2021 filed in compliance with the provisions of 37 CFR 1.97.  According, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Almodovar et al. (EP 2144469 A2), hereinafter Almodovar, in view of Chen et al. (EP 2262288 A1), hereinafter Chen. 

Regarding claims 1 and 6, Almodovar teaches an apparatus for use by a communication element (Figure 1 and Paragraph 0020; localization server), the apparatus comprising: 
at least one processor (Paragraph 0020; a localization server configured to detect change implied that new localization area; thus it would have been obvious that a localization server comprises at least one processor); and 
at least one memory for storing instructions to be executed by the processor (Paragraph 0020; a localization server configured to detect change implied that new localization area; thus it would have been obvious that a localization server comprises memory for storing instructions for execution); 
wherein the at least one memory and the instructions are configured to, with the at least one processor (Paragraph 0020; a localization server configured to detect change implied that new localization area), cause the apparatus at least: 
to receive, after conducting a processing for providing location information in a communication network (paragraph 0020; localization server (100) comprising means to interpret localization area (LA) changes configured to detect that said change implies that the new localization area comprises the objective cell), an application identification indication (Paragraph 0002; "area triggering", there are defined, for each user, certain geographical areas or "objective areas", which are those for which it is desired to send an alarm when the user is in them (for example associated to advertising services or tourist information). A user can have in his/her service profile several predefined objective areas. If these systems are based on cell identifiers (CeLLId), objective areas are defined as the set of one or more identifiers (CeLLIds)) indicating at least one location area where location information of the communication element is of relevance for a processing conducted by at least one application (Paragraph 0020; send a message to the user terminal (200) activating the means to detect a cell (C) change; and where it also comprises means to determine the objective cell (Co)), 
to store the application identification indication for usage in a processing related to a location change of the communication element (Figure 2 and Paragraphs 0010 and 0020; if said area is indeed objective or not. If it is objective, then the server request the user terminal to send each cell change (each CeLLId change)), 
to determine, when conducting a processing related to a location change of the communication element, whether the location change concerns a location indicated in the stored application identification indication (Figure 2 and Paragraphs 0010 and 0020; a fine resolution is defined of the user terminal localization, at cell level and not as geographical area level. When the user terminal finds the objective cell(s), the server will activate the processes associated to said event. When the terminal leaves the localization area where the objective is found), and 
to execute a processing for informing the communication network or at least one application related to the application identification indication about the location change (Paragraphs 0020 and 0022; server determines to go on to the second stage if the new area comprises the objective cell, the user terminal sends the server a message for each cell change). 
Almodovar may not specifically teach the location change is conducted in an idle state of the communication element.  In an analogous art, Chen teaches the location change is conducted in an idle state of the communication element (Paragraphs 0019 and 0034; if location of the UE changes in idle state, the UE reports its current location).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Almodovar and Chen because provide desired service to user in a particular location without spread of junk information (Chen, Paragraph 0003).

Regarding claims 2 and 7, the combination of Almodovar and Chen teaches all of the limitations of claims 1 and 6, as described above.  Further, Almodovar teaches wherein the processing for providing location information is related to an attachment procedure of the communication element or a location change procedure of the communication element concerning exiting or entering a location area controlled by the communication network control element or function (Figure 1 and Paragraph 0020; location area change.  Paragraph 0010; server knows that the user is outside the localization area where the objective is located and is interested in the user only when s/he enters said area).

Regarding claims 3 and 8, the combination of Almodovar and Chen teaches all of the limitations of claims 1 and 6, as described above.  Further, Almodovar teaches wherein the application identification indication includes at least one of an identification of at least one application, an identification of at least one location area or zone in the location area, cell information related to at least one location area or zone in the location area (Paragraphs 0002, 0010 and 0020; if these systems are based on cell identifiers (CeLLId), objective areas are defined as the set of one or more identifiers (CeLLIds)), operating instructions for the communication element when a location change concerns at least one location area or zone in the location area, and an indication of priority for conducting a contacting of at least one application (Paragraphs 0002 and 0020; localization server (100) comprising means to interpret localization area (LA) changes configured to detect that said change implies that the new localization area comprises the objective cell).

Regarding claim 4, the combination of Almodovar and Chen teaches all of the limitations of claim 1, as described above.  Further, Almodovar teaches wherein the at least one memory and the instructions (Figure 1 Paragraph 0020; localization server) are further configured to, with the at least one processor, cause the apparatus at least: when executing the processing for informing the communication network or at least one application related to the application identification indication about the location change (Figure 2 and Paragraph 0020; cell change), to execute at least one of communicating with a communication network control element or function for indicating a current location or the location change of the communication element, communicating with a mobile edge control element or function (Figure 1, Paragraphs 0020 and 0022; localization server (100) comprising means to interpret localization area (LA) changes configured to detect that said change implies that the new localization area comprises the objective cell, said means being also configured to send a message to the user terminal (200) activating the means to detect a cell (C) change) for indicating a current location or the location change of the communication element (Paragraph 0020; a localization server configured to detect change implied that new localization area; thus it would have been obvious that a localization server comprises memory for storing instructions for execution), and communicating with the at least one application for indicating a current location or the location change of the communication element (Figure 2 and Paragraph 0020; send a message to the user terminal (200) activating the means to detect a cell (C) change; and where it also comprises means to determine the objective cell (Co)).

Regarding claim 5, the combination of Almodovar and Chen teaches all of the limitations of claim 1, as described above.  Further, Almodovar teaches wherein the communication element comprises a user equipment or terminal device capable of communicating in the cellular communication network (Figure 2, Paragraphs 0020 and 0022; terminal localization system in cellular networks; a user terminal detect a localization area change), the application is related to a mobile edge control element or function including one of a mobile edge computing server and a mobile edge platform, and the communication network control element or function comprises one of an access network control element or function of a cellular communication network and a mobility management element or function of a cellular communication network (Figure 1, Paragraphs 0020 and 0022; localization server (100) comprising means to interpret localization area (LA) changes configured to detect that said change implies that the new localization area comprises the objective cell, said means being also configured to send a message to the user terminal (200) activating the means to detect a cell (C) change; and where it also comprises means to determine the objective cell (Co)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G./Examiner, Art Unit 2647                                                                                                                                                                                                        

/NIZAR N SIVJI/Primary Examiner, Art Unit 2647